DETAILED ACTION
1.	This communication is in response to the Application filed on 3/12/2021. Claims 1-18 are pending and have been examined. 
Claim Rejections - 35 USC § 103
2.	Claims 1-7, 9-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastav, et al. (US 20120265024; hereinafter SHRIVASTAV) in view of Lech, et al. (US 20130166291; hereinafter LECH).
As per claim 1, SHRIVASTAV (Title: Systems and methods of screening for medical states using speech and other vocal behaviors) discloses “A system for activating personal assistance services to a user (SHRIVASTAV, [Abstract], Systems .. of screening for neurological and other diseases <read on to activate personal assistance services which can be broadly interpreted>), said system comprising: 
a processing module comprising an audio feature extractor, a service activator, and a classification unit (SHRIVASTAV, [Abstract], The samples are communicated to a processor that identifies the acoustic measures of the samples and compares the acoustic measures of the samples with baseline acoustic measures stored in a memory of the device <read on classification>; [5 Abstract], The results of this determination can be communicated back to the subject or provided to a third party <read on a service activator>); 
said service activator adapted to activate said system based on contextual health data derived by a contextual data collector coupled to the system, wherein said [ contextual health data is derived from non-linguistic content of a speech sample ] (SHRIVASTAV, [0048], perform the identification procedures to determine the health state of the subject);
an audio data collector adapted to collect said speech sample (SHRIVASTAV, [Abstract], receiving .. one or more speech samples from the subject);
said audio feature extractor adapted to extract a plurality of acoustic features from said speech sample (SHRIVASTAV, [Abstract], a processor that identifies the acoustic measures of the samples); 
said classification unit adapted to classify one or more of a plurality of health states of said user by using said plurality of acoustic features extracted by said audio feature extractor and said [ contextual health data derived by said contextual data collector from said non-linguistic content of said speech sample ], wherein said health state is a physiological change associated with one or more of a cardiovascular system, nervous system, respiratory system, muscular system, skeletal system, and endocrine system (SHRIVASTAV, [0048], perform the identification procedures to determine the health state of the subject; [0033], Parkinson's disease (PD); [0093], a patient with PD <read on context which can be broadly interpreted> may be asked to speak with a greater intensity or with a slower rate of speech; [Abstract], a processor that identifies the acoustic measures of the samples and compares the acoustic measures of the samples with baseline acoustic measures stored in a memory of the device <read on classification>; [0002], physiological changes; [0030], to monitor a change in a neurological or other disease in a subject; [0028], to predict the likelihood of one or more neurological/neurodegenerative or other disease, such as infectious and/or respiratory disease, condition(s)); and
said service activator adapted to present a ranked list of personal assistance services to said user based on said classified health state of said user, wherein said personal assistance services are activated based on said physiological change (SHRIVASTAV, [0060], A patient may take advantage of one or more of such models and/or select the model most appropriate for the patient's needs and monitoring requirements <read on context and ranked list where no clear description of how the list is ‘ranked’ is provided in the specification>; [0052], scheduling an appointment with a doctor and/or a rehabilitation program; [Abstract], screening for neurological and other diseases utilizing a subject's speech behavior .. The results of this determination can be communicated back to the subject or provided to a third party <read on to activate a service>; [0002], physiological changes; [0030], to monitor a change in a neurological or other disease in a subject; [0028], These data can be compared to some normative database or to some specified criteria, and results of the comparison can be used to predict the likelihood of one or more neurological/neurodegenerative or other disease).” 
SHRIVASTAV does not expressly disclose “contextual health data is derived from non-linguistic content of a speech sample ..” However, this feature is well known in the art, as evidenced by LECH (Title: Emotional and/or psychiatric state detection).
In the same field of endeavor, LECH teaches: [Abstract] “analysing natural speech of the person .. Current mental state of the person is classified by comparing extracted glottal waveform features with the parameters and class model” and [0008] “Acoustical properties of speech have been experimentally investigated as indicators of depression and suicidal risk .. prosodic, vocal tract and glottal speech features such as fundamental frequency (FO), amplitude modulation, formants, power spectral density, vocal jitter, glottal flow spectral slope and cepstral features.” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of LECH in a speech diagnosis system (as taught by SHRIVASTAV) to include health data measured from speech as context for health state determination and service recommendation.
As per claim 2 (dependent on claim 1), SHRIVASTAV in view of LECH further discloses “wherein said physiological change comprises a change related to one or more of confusion, agitation, sleepiness, mood, anxiety, stress, breathlessness, 20respiration rate, fluid retention, motor incoordination, neurological condition, blood sugar level, blood pressure, airway obstruction or restriction, respiratory viral infection, respiratory disorder, and autoimmune disorder (SHRIVASTAV, [0002], physiological changes; [0030], to monitor a change in a neurological or other disease in a subject; [0028], These data can be compared to some normative database or to some specified criteria, and results of the comparison can be used to predict the likelihood of one or more neurological/neurodegenerative or other disease, such as infectious and/or respiratory disease, condition(s)).” 
As per claim 3 (dependent on claim 1), SHRIVASTAV in view of LECH further discloses “wherein said plurality of acoustic features extracted comprise: 20an auto-correlated feature; a feature resulting from cross-correlation between two or more of said extracted acoustic features; and a coding coefficient of a feature (SHRIVASTAV, [0083], segmenting the audio stream into short windows, computing specific acoustic measures from each window <Examiner’s Note: Autocorrelation/cross-correlation computation is very much well-known in speech analysis, such as for pitch estimation. The claimed limitations must be more specific>; [0081], After performing the speech analysis, modeling and coding may optionally be performed via statistical approaches, machine learning, pattern recognition, or other algorithms <Examiner’s Note: Linear predictive coding with filter coefficients is very much well-known. The claimed limitation must be more specific>).”
As per claim 4 (dependent on claim 1), SHRIVASTAV in view of LECH further discloses “wherein said system is coupled to a display unit adapted to display a service activation confirmation to said user (SHRIVASTAV, [Abstract], an identification device used to determine a health state of a subject .. The results of this determination can be communicated back to the subject or provided to a third party <read on a service provider>; [0052], scheduling an appointment with a doctor and/or a rehabilitation program; [0046], The results may be provided .. directly on a display screen; [0054], reminders to the consumer .. The program can require monthly (or other time frame) registration).” 
As per claim 5 (dependent on claim 1), SHRIVASTAV in view of LECH further discloses “wherein the audio data collector comprises:
a plurality of audio signal capture units (SHRIVASTAV, [Abstract], receiving .. one or more speech samples from the subject), wherein each audio signal capture unit comprises: 
a microphone adapted to convert an acoustic energy into a voltage signal (SHRIVASTAV, [0048], a microphone, which is connected to the device in such a manner that a speech sample can be recorded into the device);  
20 an operational amplifier coupled to said microphone adapted to amplify the voltage signal (SHRIVASTAV, [0048], the processor of the computer or mobile device can provide the processor of the device and perform the identification procedures to determine the health state of the subject <read on a digital processing system and the associated OPA for speech input>); and 
an analog-to-digital converter adapted to convert the voltage signal into digital data (SHRIVASTAV, [0048], the processor of the computer or mobile device can provide the processor of the device and perform the identification procedures to determine the health state of the subject <read on a digital processing system and the associated ADC for speech input>);  
a microphone array controller adapted to select said digital data captured from one or more of said audio signal capture units, and provide said selected digital data to an audio data transmitter (SHRIVASTAV, [0048], a microphone, which is connected to the device in such a manner that a speech sample can be recorded into the device <read on a ready mechanism to use any number of microphones. Note that while microphone array is well known and widely used for directional reception of sound, there is no clear description in the specification about the function and purpose of a microphone ‘array’ as recited here>); and 
said audio data transmitter adapted to transmit said selected digital data across a communication link to said processing module (SHRIVASTAV, [0048], a speech sample can be recorded on another medium and copied (or otherwise transmitted) to the device).”
 	As per claim 6 (dependent on claim 1), SHRIVASTAV in view of LECH further discloses “wherein said audio feature extractor comprises an audio data receiver and a digital signal processor, wherein said audio data receiver receives said selected digital data from said audio data transmitter, wherein said digital signal processor extracts said plurality of acoustic features from said speech sample, and wherein said classification unit comprises a processor to receive and process said plurality of acoustic features extracted by said digital signal processor 5 (SHRIVASTAV, [Abstract], The samples are communicated to a processor that identifies the acoustic measures of the samples and compares the acoustic measures of the samples with baseline acoustic measures stored in a memory of the device <read on classification>. Also see Claim 5).” 
As per claim 7 (dependent on claim 1), SHRIVASTAV in view of LECH further discloses “wherein said plurality of acoustic features extracted by said audio feature extractor further comprises two or more feature types, wherein said feature types comprise: a time domain feature; a spectral domain feature; and a perceptual model feature (SHRIVASTAV, [0018-0021], “intensity,” measured in watts/m2, and “intensity level,” measured in decibels, are physical measures of the energy or power of the signal; [0041], other temporal and/or spectral characteristics of a speech sample(s)); [0018-0021], transformation of acoustic (physical) parameters to corresponding psychoacoustic (psychological) parameters .. “Loudness,” measured in Sones, is the psychological correlate of intensity).”
As per claim 9 (dependent on claim 1), SHRIVASTAV in view of LECH further discloses “wherein said non-linguistic content of said speech sample is based on emotions of said user (LECH, [Abstract], analysing natural speech of the person .. Current mental state of the person is classified by comparing extracted glottal waveform features with the parameters and class model; [0008], Acoustical properties of speech have been experimentally investigated as indicators of depression and suicidal risk .. prosodic, vocal tract and glottal speech features such as fundamental frequency (FO), amplitude modulation, formants, power spectral density, vocal jitter, glottal flow spectral slope and cepstral features).” 
Claims 10-16, 18 (method claims similar in scope to system claims 1-7, 9) are rejected under the same rationales as applied above for claims 1-7, 9.
  
3.	Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over SHRIVASTAV in view of LECH, and further in view of Modha (US 20130159229; hereinafter MODHA).
As per claim 8 (dependent on claim 6), SHRIVASTAV in view of LECH further discloses “said processor of said classification unit processing said plurality of acoustic features by determining a sequence of traversal through [ an acyclic graph ] of said plurality of acoustic features in accordance with a statistical distribution of said plurality of acoustic features, traversing said acyclic graph by detecting a threshold crossing for each node of said acyclic graph, and providing an output, wherein said output is predictive of said health state of said user (SHRIVASTAV, [0044], hidden Markov-models, support-vector machines, and neural networks 17April 11, 2017 Docket No. US023U17April 11, 2017 Docket No. US023U<The applicant is requested to clarify this claimed limitation as there is no clear description in the specification>17April 11, 2017 Docket No. US023U; SHRIVASTAV, [Abstract], screening for neurological and other diseases utilizing a subject's speech behavior .. The results of this determination can be communicated back to the subject or provided to a third party).”
SHRIVASTAV in view of LECH does not expressly disclose “an acyclic graph ..” However, this feature is well known in the art, as evidenced by MODHA (Title: Multi-modal neural network for universal, online learning).
In the same field of endeavor, MODHA teaches: [0060] “A neural network may be represented as an acyclic directed graph (“digraph”) comprising a set of vertices (i.e., nodes) and a set of directed edges. Each directed edge interconnects a sending vertex to a receiving vertex.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MODHA in a speech feature classifier (as taught by SHRIVASTAV and LECH) to provide acyclic neural network structure for efficient realization of such a classifier for speech diagnosis.
Claim 17 (similar in scope to claim 8) is rejected under the same rationales as applied above for claim 8.  
Double Patenting

4.	Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims of U.S. patent 10950226 (original application 16/724415) in view of the prior art cited in this Office action.


Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	9/7/2022

Primary Examiner, Art Unit 2659